Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 8-15 in the reply filed on 6/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 6 should have a status identifier of (withdrawn), since it was non-elected in the response filed 6/28/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 also recites a “normal flow path”. It is not clear what constitutes a “normal flow path”, especially given that the claim allows for any pump of an oil or gas producing well. Paragraph 48 of the specification discusses a “normal configuration” but not a “normal flow path”. The examiner recommends that applicant amend the claim to provide detail for the step of switching between closed loop and normal flow path, for example the steps disclosed in paragraphs 45 and 48 of the specification. 
Claim 8 and its dependent claims further recite a step of “introducing 100 ppm to 5000 ppm of a polarized lubricant based on a production volume of the well per day into the pump”. It is not clear whether “a production volume” refers to the water cut, as discussed in paragraphs 40-42 of the specification, or the total production volume including both oil and water. Similarly, it is not clear whether “a production fluid” refers to an overall fluid or can also refer to any component of the production fluid of the well, such as the water or oil alone.
Claim 9 and its dependent claims, including claim 14, recite a step of preparing the polarized lubricant by mixing a plant based fluid, an emulsifier, and water, where the water and polarized lubricant is 1:1 to 13:1 or 4:1 to 10:1. It is unclear how the ratio of water to polarized lubricant can be greater than 1:1 (more water than polarized lubricant), since the step of preparing the polarized lubricant includes mixing in water, 

Allowable Subject Matter
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In particular, the claims would be allowable if claim 8 were amended to clarify that a polarized lubricant is one that includes a polar compound having a positive charge, in accordance with paragraph 38 of the specification, to provide sufficient clarity for “normal flow path” and the step of switching between a closed and normal flow path, and to clarify what is meant by production volume and production fluid in a way that is consistent with paragraphs 40-42 of the specification. Additionally, claim 9 should be amended to clarify which components are part of the polarized lubricant.
The prior art does not teach or render obvious the method of claims 8-15. Bellos (U.S. Pat. No. 3,661,784) discloses a method of using polar amine compounds as a lubricant in submersible oil well pumps, where the lubricant can be recirculated through the pump in a closed system or added periodically, but discloses adding the lubricant to a hydraulic fluid used in the pump rather than a production fluid of the well, and does not disclose the amount of lubricant used relative to the daily volume of production fluid. One of ordinary skill in the art would have no motivation to modify Bellos to combine the polar lubricant with the production fluid instead of the hydraulic fluid. Artinian (U.S. PG Pub. No. 2020/0032630) discloses an artificial lift, such as an electric submersible 
In the case that claims 8-15 are allowed, claims 1-7 are not rejoinable, since they do not require all the limitations of any of claims 8-15. In particular, claims 8-15 are drawn to a treatment regimen for an oil or gas producing well comprising various steps of using a polarized lubricant, while claim 1 and its dependent claims are simply drawn to a diluted lubricant comprising the polarized lubricant and water. Since claims 1-7 were non-elected without traverse, the examiner recommends that the claims be canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771